Citation Nr: 0123963	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  01-00 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York



THE ISSUES

Entitlement to an effective date earlier than August 11, 
1997, for a grant of service connection for residuals of 
anterior poliomyelitis (including the issues of whether 
December 8, 1949 and January 7, 1955 rating decisions were 
clearly and unmistakably erroneous in not granting service 
connection for poliomyelitis).  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from September 1945 to March 
24, 1947.  

Historically, by an April 2000 rating decision, the New York, 
New York, Regional Office (RO), in part, granted service 
connection for residuals of anterior poliomyelitis and 
assigned it an effective date of August 11, 1997.  Service 
connection had previously been denied.  The grant was 
essentially on the basis that there was some current medical 
knowledge that the service connected hepatitis may have made 
the veteran more susceptible to infection, allowing for the 
onset of the polio.  The assigned effective date was the date 
of the reopened claim seeking service connection.  

In October 2000, a VA Central Office review concluded that 
there was not clear and unmistakable error in December 1949 
and January 1955 rating actions which had denied service 
connection for polio.  This determination was entered by the 
Director of Compensation and Pension.  Subsequent rating 
decisions in October 2000 and February 2001, in part, 
determined that December 8, 1949 and January 7, 1955 rating 
decisions were not clearly and unmistakably erroneous in 
failing to grant service connection for poliomyelitis.  
Appellant and his representative appear to have limited their 
appeal to the issues of whether said April 2000 rating 
decision, which granted service connection for poliomyelitis, 
should have assigned an effective date earlier than August 
11, 1997, including whether said December 8, 1949 and January 
7, 1955 rating decisions were clearly and unmistakably 
erroneous in not granting service connection for 
poliomyelitis.  See, in particular, appellant's 
representative's November and December 2000 and January, 
April, and June 2001 written statements.  Therefore, the 
Board construes the appellate issues as those delineated on 
the title page of this decision, and will proceed 
accordingly.  



FINDINGS OF FACT

1.  A March 1948 rating decision denied service connection 
for poliomyelitis and deferred adjudication of a pension 
claim.  Appellant appealed that denial of service connection 
for poliomyelitis.  

2.  An April 7, 1949 rating decision granted a permanent and 
total disability rating for pension purposes and denied 
service connection for otitis media.  Appellant appealed that 
denial of service connection for otitis media.  

3.  A June 1949 rating decision granted service connection 
and assigned a noncompensable evaluation for infectious 
hepatitis and denied service connection for an intestinal 
parasite.  

4.  A November 14, 1949 Board decision denied service 
connection for anterior poliomyelitis and otitis media.  
Evidence on file at the time of that Board decision included 
a private medical statement from G.D.W., stating that 
appellant's poliomyelitis was treated as of late September 
1947 (several months post service).  

5.  On November 30, 1949, appellant's representative 
submitted a September 2, 1949 private medical statement, 
which referred to appellant's post-service treatment for 
poliomyelitis, an intestinal parasite (Ascaris), and history 
of in-service hepatitis.  An accompanying letter did not 
specifically state what if any benefit was sought.  

6.  Based on that September 2, 1949 private medical 
statement, a December 8, 1949 rating decision confirmed "a 
prior rating decision" and specifically cited to said prior 
April 7, 1949 rating decision (which had granted entitlement 
to a permanent and total disability rating for pension 
purposes and denied service connection for otitis media).  
That rating also stated that "there is no relationship 
between the findings shown on the above statement and the 
acute attack of hepatitis in service in 1946."  Written 
notice of that December 8, 1949 rating decision was sent 
appellant later that month, which stated that no change was 
warranted in "the prior rating action"; and his appellate 
rights were provided.  

7.  A January 7, 1955 rating decision denied reopening of 
service connection for poliomyelitis and considered as 
cumulative evidence a January 1951 lay statement received in 
December 1954 and a January 4, 1954 private medical statement 
from G.D.W.  A written notice of that January 7, 1955 rating 
decision was sent appellant later that month, which stated 
that no change was warranted in "the prior decision denying 
service connection for your paralysis condition"; and his 
appellate rights were provided.  Appellant did not express 
timely disagreement with that rating decision.  

8.  That January 7, 1955 rating decision's denial of 
reopening of a claim for service connection for poliomyelitis 
was consistent with the competent evidence then of record and 
the applicable statutory and regulatory provisions in effect 
at that time and constituted a reasonable exercise of rating 
judgment.  

9.  A December 14, 1962 rating decision denied reopening of 
service connection for poliomyelitis.  A written notice of 
that December 14, 1962 rating decision was sent appellant 
later that month, which stated that a November 1962 written 
statement from appellant had been considered and that no new 
and material evidence had been submitted to warrant direct-
incurrence, presumptive, or secondary service connection for 
poliomyelitis; and his appellate rights were provided.  
Appellant did not express timely disagreement with that 
rating decision.  

10.  Appellant did not submit a claim for entitlement to 
service connection for poliomyelitis after that last final 
December 14, 1962 rating decision until August 11, 1997, when 
the RO received a letter from appellant.  

11.  By an April 2000 rating decision, the RO, in part, 
granted service connection for residuals of anterior 
poliomyelitis and assigned August 11, 1997 as the effective 
date.  



CONCLUSIONS OF LAW

1.  The unappealed December 8, 1949 and January 7, 1955 
rating decisions were not clearly and unmistakably erroneous 
in not granting service connection for poliomyelitis.  
38 U.S.C.A. §§ 1110, 7105 (West 1991); Veterans Regulation 
No. 2(a), pt. II, par. III; VA Regulations 1008 and 1009; 
effective January 25, 1936 to December 31, 1957; 38 C.F.R. 
§§ 3.77, 3.78 (1949 & Supp.), 3.87 (1956); 38 C.F.R. 
§§ 3.104(a), 3.105(a), 20.302(a) (2000).

2.  The criteria for an effective date earlier than August 
11, 1997, for a grant of service connection for residuals of 
anterior poliomyelitis, have not been met.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, it is the Board's opinion that any 
necessary evidentiary development has been accomplished.  It 
is clear that VA has met its current duty to assist the 
appellant in the development of said appellate issues under 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000).  Regulations to implement 
this statute have been promulgated.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The evidentiary 
record includes service medical records and post-service 
clinical records relied upon by the agency of original 
jurisdiction in rendering the December 8, 1949 and January 7, 
1955 rating decisions in question.  The relevant evidence 
includes relevant rating decisions with notification letters, 
and other pertinent evidence for the period at issue prior to 
the August 11, 1997 effective date assigned for an award of 
service connection for anterior poliomyelitis.  Appellant and 
his representative have also been provided detailed 
explanation of the pertinent evidence and applicable laws and 
regulations in a March 2001 Statement of the Case.  The 
January and April 2001 substantive arguments submitted by his 
representative are comprehensive and detailed and indicate an 
extensive knowledge of the relevant evidence and applicable 
laws and regulations.  Thus, the Board concludes that the 
duty to assist as contemplated by applicable provisions, 
including the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096-2100 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107), has 
been satisfied with respect to said appellate issues, to the 
extent it applies.  It is noted that there is very limited 
application to clear and unmistakable error cases as they are 
based on application of the law and facts at the time the 
decision was made.  

The law grants a period of 1 year from the date of notice of 
the result of the initial determination for the filing of an 
application for review on appeal; otherwise, that 
determination becomes final and is not subject to revision on 
the same factual basis in the absence of clear and 
unmistakable error.  Veterans Regulation No. 2(a), Pt. II, 
par. III; Veterans Administration regulations 1008 and 1009; 
effective January 25, 1936, to December 31, 1957.  Since 
appellant was provided timely notification of said December 
8, 1949 and January 7, 1955 rating decisions in question and 
did not appeal either rating decision within the specified 
one-year period, these rating decisions are final and may not 
be reopened, in the absence of new and material evidence or 
clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a), 20.1105; Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  

The United States Court of Appeals for Veterans Claims 
(Court) stated in Luallen v. Brown, 8 Vet. App. 92, 94 
(1995):

The authority for reversing or amending a 
prior adjudication, if it is established 
that there was "clear and unmistakable 
error," is created by regulation, 
38 C.F.R. § 3.105(a) (1994), not by 
statute.  The regulation states in 
pertinent part:
(a) Error.  Previous determinations which 
are final and binding, including 
decisions of service connection...will be 
accepted as correct in the absence of 
clear and unmistakable error.  Where 
evidence establishes such error, the 
prior decision will be reversed or 
amended.  For the purpose of authorizing 
benefits, the rating or other 
adjudicative decision which constitutes a 
reversal of a prior decision on the 
grounds of clear and unmistakable error 
has the same effect as if the corrected 
decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.105(a).

To establish a valid CUE claim, an 
appellant must show that "Either the 
correct facts, as they were known at the 
time, were not before the adjudicator[,] 
or the statutory or regulatory provisions 
extant at the time were incorrectly 
applied.  The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated."  
Russell v. Principi, 3 Vet. App. 310, 313 
(1992) (en banc).  Also, "[i]f a 
claimant-appellant wishes to reasonably 
raise CUE[,] there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of 
error...that, if true, would be CUE on 
its face, persuasive reasons must be 
given as to why the result would have 
been manifestly different but for the 
alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993).

A claim of clear and unmistakable error must be "based 
on...the law that existed at the time of the prior [RO] 
decision" being collaterally attacked.  Russell, 3 Vet. App. 
at 314.  

A concurring opinion in Caffrey v. Brown, citing Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994), explained that:

In short, Damrel did nothing more than 
synthesize the Russell test into three 
prongs, all of which must be satisfied in 
order to have CUE:
	(1) "[e]ither the correct facts, as 
they were known at the time, were not 
before the adjudicator (i.e., more than a 
simple disagreement as to how the facts 
were weighed or evaluated) or the 
statutory or regulatory provisions extant 
at the time were incorrectly applied," 
(2) the error must be "undebatable" and 
of the sort "which, had it not been 
made, would have manifestly changed the 
outcome at the time it was made," and 
(3) a determination that there was CUE 
must be based on the record and law that 
existed at the time of the prior 
adjudication in question.

The operative facts are that during service, appellant 
contracted infectious hepatitis.  In September 1947, 
approximately six months after service, appellant developed 
initial manifestations of paralytic anterior poliomyelitis.  
A June 1949 rating decision granted service connection and 
assigned a noncompensable evaluation for infectious 
hepatitis.  A November 14, 1949 Board decision denied service 
connection for anterior poliomyelitis.  At the time of that 
Board decision, statutory and regulatory provisions provided 
a one-year presumptive period for anterior poliomyelitis that 
was rebuttable by "affirmative evidence."  That Board 
decision stated that it based its denial of service 
connection for anterior poliomyelitis on the entire record, 
including an opinion by the VA Chief Medical Director 
(contained in a VA Claims Informational Bulletin, IB 8-19 
§ 12, effective January 31, 1949) as to the question:  at 
what point after service will prodromal manifestations of 
anterior poliomyelitis indicate a probability that infection 
occurred after service.  That CMD opinion held that if the 
initial manifestations occurred within 18 days after service, 
infection probably occurred in service; but if the initial 
manifestations occurred more than 18 days after service, it 
was probable that infection was incurred after service.  It 
appears that that CMD opinion was a piece of evidence relied 
upon by the November 14, 1949 Board decision as "affirmative 
evidence" to rebut the statutory one-year presumption of 
service connection for poliomyelitis.  Additionally, the 
Board decision was signed by one of the Board members who, as 
a physician, exercised medical judgment in rendering that 
decision.  The November 14, 1949 Board decision, which denied 
service connection for poliomyelitis, is final and may not be 
reopened, in the absence of new and material evidence.  
38 U.S.C.A. § 4004(b) (1988), 5108, 7104(b) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a), 20.1105 (2000); 
Manio; Smith (William A.) v. Brown, 35 F.3d 1516 (Fed. Cir. 
1994).  Parenthetically, appellant has not argued any legal 
basis for attacking that final Board decision.  

After that final November 14, 1949 Board decision, which 
denied service connection for poliomyelitis, on November 30, 
1949, appellant's representative submitted a September 2, 
1949 private medical statement, which referred to appellant's 
post-service treatment for poliomyelitis, an intestinal 
parasite (Ascaris), and history of in-service hepatitis.  His 
representative's November 30, 1949 accompanying letter did 
not state what benefit, if any, was being claimed.  Based on 
that September 2, 1949 private medical statement, a December 
8, 1949 rating decision stated therein that that September 2, 
1949 private medical statement had been considered; that "no 
change in the prior rating decision is warranted"; that 
"the April 7, 1949 rating decision is hereby confirmed" 
(which had granted entitlement to a permanent and total 
disability rating for pension purposes and denied service 
connection for otitis media); and that "there is no 
relationship between the findings shown on the above 
statement and the acute attack of hepatitis in service in 
1946."  Written notice of that December 8, 1949 rating 
decision was sent appellant later that month, which stated 
that no change was warranted in "the prior rating action"; 
and his appellate rights were provided.  Written notice of 
that December 8, 1949 rating decision was sent appellant 
later that month, which stated that no change was warranted 
in "the prior rating action"; and his appellate rights were 
provided.  

The pertinent laws and regulations in effect at the time of 
said December 8, 1949 and January 7, 1955 rating decisions in 
question included the following:   

The provisions of 38 C.F.R. § 3.77 (1949) stated, in 
pertinent part:  Direct...service connection....  (a) the payment 
of disability compensation or pension is authorized in cases 
where it is established that disabilities are shown to have 
been directly incurred in or aggravated by active military or 
naval service....  (b) In determinations involving the question 
of service connection due consideration shall be given to the 
places, types, and circumstances of service as shown by the 
service record, the official history of each organization in 
which the veteran served, his medical records, and all 
pertinent medical and lay evidence.

The provisions of 38 C.F.R. § 3.78 (1949 Supp.) stated, in 
pertinent part:  service connection may be granted for any 
disease properly diagnosed after discharge from war or peace-
time service when all the evidence, including lay evidence 
and all evidence pertinent to the circumstances of service, 
establishes...that the disease was incurred in service.  

In part, VA Regulation No. 1(a), Part I, § I(c); 38 C.F.R. 
§§ 3.80, 3.86 (1949), provided, in pertinent part, a one-year 
presumptive period for service connection for anterior 
poliomyelitis that was rebuttable.  The provisions of 
38 C.F.R. § 3.80 (1949) provided, in pertinent part, that 
"[w]here there is affirmative evidence to show that a 
chronic disorder is due to an intercurrent disease or injury 
suffered between the date of separation from active service 
and the onset of the chronic disorder, service connection 
under this paragraph will not be accorded....  The expression 
[']affirmative evidence to the contrary[']...will not be taken 
to require a conclusive showing, but such showing as would in 
sound medical reasoning and in the consideration of all 
evidence of record, support a conclusion that the disease in 
question was not incurred in service...."  

The provisions of 38 C.F.R. § 3.101 (1949) stated, in 
pertinent part, that "[d]isability which is proximately due 
to or the result of a properly service-connected disease or 
injury is compensable....  When service connection is thus 
established for a secondary condition the secondary condition 
will be considered a part of the original condition for all 
purposes."  

It is the conclusion of the Board that there was not clear 
and unmistakable error in the December 1949 rating action, to 
the extent that it is interpreted as denying service 
connection for polio.  It is noted that there was a prior 
Board decision, and that the private medical letter was 
essentially cumulative of evidence on file at that time.  The 
letter from the private doctor did not date the onset of the 
polio to service.  The evidence before the Board, including 
the CMD opinion, was also for consideration.  There is 
nothing submitted prior to the 1949 rating which would render 
a different decision to the extent that clear and 
unmistakable error can be said to have been demonstrated.

Further, there is no is clear and unmistakable error in the 
January 7, 1955 rating decision which denied reopening of 
service connection for poliomyelitis and considered as 
cumulative evidence a December 1954 lay statement and a 
January 4, 1954 private medical statement from G.D.W.  That 
January 4, 1954 private medical statement reported that 
appellant's hepatitis had subsided during service after 
treatment; that appellant provided a history of poor health 
and frequent upper respiratory infections during the period 
after service separation; that in late September 1947, 
anterior poliomyelitis was diagnosed; that although there was 
probably no demonstrated direct predisposing effect of 
hepatitis on the development of poliomyelitis, it was 
conceivable that hepatitis, followed by a period of 
immunosuppression to infection, may increase susceptibility 
to the polio virus; and that although knowledge of 
immunosuppression was scanty, it was quite possible that 
appellant's poliomyelitis was connected to his disease 
acquired during service.  

A written notice of that January 7, 1955 rating decision was 
sent appellant later that month, which stated that no change 
was warranted in "the prior decision denying service 
connection for your paralysis condition"; and his appellate 
rights were provided.  Appellant did not express timely 
disagreement with that rating decision.  

A major contention is that said January 7, 1955 rating 
decision did not apply certain regulatory provisions 
pertaining to presumptive service connection for anterior 
poliomyelitis.  Significantly, however, 38 C.F.R. § 3.87 
(1956) (19 Fed. Reg. 6921 (Oct. 28, 1954)), in effect at the 
time of that January 7, 1955 rating decision, stated, in 
pertinent part, for purposes of service connection, 35 days 
following discharge from service was considered the 
incubation period for anterior poliomyelitis; and if the 
prodromal manifestations of acute anterior poliomyelitis 
occurred after that period of time, it was probable that the 
infection was incurred after discharge.  Thus, application of 
said regulation in effect at the time of that January 7, 1955 
rating decision would have supported as a reasonable exercise 
of rating judgment the rebuttal of presumptive service 
connection for anterior poliomyelitis, since the medical 
evidence of record at that time clearly indicated that 
prodromal manifestations of acute anterior poliomyelitis had 
occurred several months post service and thus would indicate 
the probability, as established by VA regulation, that the 
poliomyelitis infection had a post-service onset.  
Additionally, said January 1951 lay statement received in 
December 1954 and a January 4, 1954 private medical statement 
from G.D.W. constituted "immaterial" or "cumulative" 
evidence, since neither of these statements specifically 
related the onset of appellant's poliomyelitis to service; 
and the information in that private medical statement that 
anterior poliomyelitis had been diagnosed in late September 
1947 (several months post service) had previously been 
considered in the November 14, 1949 Board decision and was 
therefore cumulative.  

Said January 7, 1955 rating decision's denial of reopening of 
a claim for service connection for poliomyelitis was 
consistent with the competent evidence then of record and the 
applicable statutory and regulatory provisions in effect at 
that time and constituted a reasonable exercise of rating 
judgment.  The January 4, 1954 private medical statement did 
not in fact state that appellant's poliomyelitis was, or was 
at least as likely as not, causally or etiologically related 
to the service-connected infectious hepatitis.  Rather, even 
assuming arguendo that that private medical statement was 
"new" and "material" evidence in indicating a possible 
relationship between the appellant's poliomyelitis and his 
service-connected infectious hepatitis, that medical 
statement was so equivocal that the RO could have totally 
discounted that evidence as mere speculation, and this would 
have constituted an exercise of reasonable rating judgment.  
Thus, under this analysis, the outcome of the case would not 
have changed since there would have been no credible, 
competent evidence then of record to show the likelihood of a 
causal or etiological relationship between his poliomyelitis 
and the service-connected infectious hepatitis.  Since the 
outcome of the case would not have changed, it logically 
follows that the January 7, 1955 rating decision's denial of 
entitlement to service connection for poliomyelitis cannot be 
considered clearly and unmistakably erroneous.  

It should be pointed out that the Court stated in Dolan v. 
Brown, 9 Vet. App. 358 (1996) and Crippen v. Brown, 9 Vet. 
App. 412 (1996), that rating decisions prepared prior to 
February 1990, the effective date for 38 U.S.C.A. § 5104(b) 
(which requires rating decisions to specify the evidence 
considered and the reasons for a particular disposition), 
were generally very brief and conclusionary.  In Dolan, at 9 
Vet. App. 362, the Court stated that:

[F]or the Court to reopen this claim 
solely because the RO did not 
specifically mention the presumptions of 
sound condition and aggravation in its 
1955 decision and did not clearly 
articulate the reasons why each 
presumption did not attach would require 
the Court to presume that the RO did not 
properly discharge its official 
duties....Court must apply the 
"presumption of regularity" to "the 
official acts of public officers, and in 
the absence of clear evidence to the 
contrary, [must] presume that they have 
properly discharged their official 
duties."

Thus, although the January 7, 1955 rating decision sheet did 
not specify in detail the rationale for denying reopening of 
the service connection claim, it would not have been 
unreasonable for the agency of original jurisdiction to have 
denied secondary service connection for poliomyelitis on the 
basis that the evidence then of record had not shown, beyond 
mere speculation, that appellant's poliomyelitis was causally 
or etiologically related to the service-connected infectious 
hepatitis.  

Additionally, in connection with clear and unmistakable error 
challenges to RO denials of reopening, in Crippen, at 9 Vet. 
App. 421, the Court stated:  

First, a challenge to an RO denial of a 
claim to reopen clearly includes a 
challenge to the RO's weighing of the 
evidence before it at the time of the 
claim to reopen.  See Barnett, supra 
(stating that question whether to reopen 
entails application of law to facts of 
case).  Such a challenge generally would 
involve a reweighing of the facts, 
contrary to Russell's maxim that in order 
to raise a valid CUE claim "the claimant 
. . . must assert more than a 
disagreement as to how the facts were 
weighed or evaluated."  Russell, 3 Vet. 
App. at 313; see also Damrel, 6 Vet. App. 
at 246 (asking BVA "simply . . . to 
reweigh the evidence" '"can never rise 
to the stringent definition of CUE' under 
38 C.F.R. § 3.105(a)" (quoting Fugo, 6 
Vet. App. at 44))....  

Additional relevant contentions include the argument that 
appellant was not adequately notified of said December 8, 
1949 and January 7, 1955 rating decisions; and, therefore, 
such rating decisions are not final with respect to denial of 
service connection for poliomyelitis.  It is not contended 
that appellant did not receive timely notification of such 
rating actions.  The notice of the 1949 rating was sent to 
the last known address and is not shown to have been 
returned.  It is noted in that document that service 
connection was denied.  With respect to said January 7, 1955 
rating decision, appellant was timely notified in writing 
that:

Your claim for disability benefits has 
been carefully reviewed based upon all 
the evidence of record including the 
statements of R[]E[]K[] and Dr. G.D[]W[], 
dated January 4, 1955.  It has been held 
that the evidence submitted does not 
warrant any change in the prior decision 
denying service connection for your 
paralysis condition....  If you have no 
further evidence to submit but have 
substantial reason to believe that the 
decision is not in accordance with the 
law and the facts in your case, you may 
appeal to the Administrator of Veterans 
Affairs at any time within 1 year from 
the date of this letter.  If you wish to 
appeal, you should so inform this office, 
and you will be furnished with VA Form P-
9 for that purpose. 

It was also noted on that January 1955 notification letter 
that a copy was addressed to appellant's then service 
organization representative.  

It is therefore the Board's conclusion that appellant and his 
then service organization representative were placed on 
sufficient notice by that January 1955 notification letter 
that the poliomyelitis service connection claim had been 
denied by the RO's January 7, 1955 rating decision; that his 
submission of a lay statement and Dr. G.D.W.'s medical 
statement in question had been reviewed by the RO; and that 
appellant and his then service organization representative 
were apprised of their appellate rights to contest that 
rating determination and the manner and time period in which 
to appeal.  However, the evidentiary record does not contain 
any indication that appellant or his then service 
organization representative responded by contacting the RO.  
It is now asserted many decades later that said notification 
did not provide sufficient information about the factual or 
legal bases of the rating decision for appellant to even 
decide whether or not to appeal the rating decision.  
However, the Board concludes otherwise.  It is a reasonable 
inference that if a veteran or his service organization 
representative was actually so confused as to the factual or 
legal bases of an adverse rating decision as to be unable to 
decide whether or not to appeal the rating decision, that at 
a very minimum the veteran or particularly his service 
organization representative would have at least contacted the 
VA for additional information and assistance in order to 
preserve the right to appeal within the one-year time frame 
specified in that notification letter.  Here, the appellant 
and his service organization representative were timely 
notified that the service connection claim in question had 
been denied; were provided a specific time period in which to 
appeal; did not contact the VA for any additional information 
and assistance in order to preserve their right to appeal; 
and did not appeal that rating decision.  Thus, there is 
simply no credible evidence that their procedural due process 
rights were violated as to render said December 8, 1949, and 
January 7, 1955 rating decisions non-final, for the 
aforestated reasons.  As the Court stated in Smith v. 
Derwinski, 1 Vet. App. 235, 237 (1991), "[d]etermination of 
credibility is a function for the BVA."  

It is additionally contended, in essence, that VA breached 
its duty to assist appellant, in that a VA medical opinion as 
to the etiology of appellant's poliomyelitis should have been 
rendered prior to said December 8, 1949 and January 7, 1955 
rating decisions; and that, therefore, said rating decisions 
would not be "final" under the holding in Hayre v. West, 
188 F.3d 1327 (1999).  However, it is clear that failure in 
the duty to assist cannot be the basis for a clear and 
unmistakable error claim.  See Hayre, at 188 F.3d 1333-34.  

Furthermore, in Cook v. Principi, No. 00-7171, slip op. at 6-
7 (Fed. Cir. Jul. 20, 2001), the United States Court of 
Appeals for the Federal Circuit stated that its decision in 
Hayre was an "extremely narrow" one, and the holding was 
limited to the factual situation where a VA regional office 
had failed to obtain pertinent, existent service medical 
records specifically requested by the claimant and failed to 
provide claimant with notice explaining the deficiency.  
Here, appellant's representative is arguing not that the RO 
should have obtained an existent piece of evidence but rather 
that the RO should have assisted in the development of the 
claim by ordering that a medical opinion be rendered prior to 
said rating decision.  Clearly, the extent to which the claim 
was developed on the part of the RO at the time of said 
rating decision constituted a matter of judgment, and 
basically appellant's representative's argument is that a 
"garden variety" breach of VA's duty to assist should rise 
to the level of a "grave procedural error."  See Simmons v. 
West, 13 Vet. App. 501, 509 (2000).  

A December 14, 1962 rating decision denied reopening of 
service connection for poliomyelitis.  A written notice of 
that December 14, 1962 rating decision was sent appellant 
later that month, which stated that a November 1962 written 
statement from appellant had been considered and that no new 
and material evidence had been submitted to warrant direct-
incurrence, presumptive, or secondary service connection for 
poliomyelitis; and his appellate rights were provided.  
Appellant did not express timely disagreement with that 
rating decision.  Therefore, that December 14, 1962 rating 
decision is final and an earlier effective date for service 
connection for poliomyelitis may not be premised on the 
evidence then of record.

Appellant did not submit a claim for entitlement to service 
connection for poliomyelitis after that last final December 
14, 1962 rating decision until August 11, 1997, when the RO 
received a letter from appellant.  By an April 2000 rating 
decision, the RO reopened the claim for entitlement to 
service connection for poliomyelitis , granted secondary 
service connection for residuals of anterior poliomyelitis, 
and assigned August 11, 1997 as the effective date.  

In pertinent part, the effective date of an award of 
compensation based on...a claim reopened after final 
disallowance,...will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

The effective date of an award of disability compensation 
based on new and material evidence (other than service 
medical records) received after a final disallowance shall be 
the date of receipt of new claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii).  The effective date of an award of 
disability compensation based on a reopened claim under the 
provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, 3.160(e) 
shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  

Here, since said January 7, 1955 and December 14, 1962 rating 
decisions, which denied reopening of a claim for service 
connection for poliomyelitis, are final, an earlier effective 
date may not be premised based on the evidence of record at 
the time of said rating decisions.  Since the effective date 
of an award of disability compensation based on new and 
material evidence (other than service medical records) 
received after a final disallowance shall be the date of 
receipt of new claim or the date entitlement arose, whichever 
is later, an effective date earlier than August 11, 1997, the 
date appellant reopened the claim for entitlement to service 
connection for poliomyelitis, would not be warranted.  

It should be added that although a 1944 medical journal 
article on poliomyelitis, which speculated on the unknown 
factors involved in poliomyelitis viral activity, and an 
April 1998 VA medical opinion, which pertained to another 
veteran's case, were recently submitted by appellant's 
representative in June 2001, since said evidence is not 
material and in any event was not of record at the time of 
those January 7, 1955 and December 14, 1962 final rating 
decisions, said evidence would not provide a basis for 
granting an earlier effective date for service connection for 
poliomyelitis.  


ORDER

December 8, 1949 and January 7, 1955 rating decisions were 
not clearly and unmistakably erroneous in not granting 
service connection for poliomyelitis.  An effective date 
earlier than August 11, 1997, for a grant of service 
connection for residuals of anterior poliomyelitis, is 
denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

